Title: To James Madison from Louis Fousard, 23 February 1807
From: Fousard, Louis
To: Madison, James



Dear Sir
Philadelphia 23d. of. febr 1807

Give me leave to introduce to your acquaintance Mr. Frémon the bearer of this letter; he is very particularly recommended to Mr. Beaujour our Consul Général, and has been for many years an inhabitant of the United States.  I presume he has the intention of making an application to the President, and to yourself, for a Situation in the West India, which a French Representative would not think himself authorised to support, as their Government do not acknowledge any foreign Agent in their Colonies.  But, Sir, would you think it necessary to collect more information of the private character of Mr. Frémon, on your application to Mr. Beaujour, he would very cheerfully confirm what I do assure you, that from his conduct in this country, and the friends which he has acquired, he is deserving of any favour the President & yourself will think proper to confer upon him.
I avail myself of this opportunity to present my respectful Compliments to Mrs. Madison & to your self.  I am with respect Dear Sir your most obedt. & very hble. Servt.

Louis Fousard

